11/02/2021


             IN THE SUPREME COURT OF THE STATE OF MONTAITILED
                                                           Case Number: PR 06-0544


                                        PR 06-0544
                                                                              NOV 0 2 2021
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State nf hAnntana
 IN RE PETITION OF KAREN A. HAMMEL FOR
 REINSTATEMENT TO ACTIVE STATUS IN THE                                      ORDER
 BAR OF MONTANA



       Karen A. Hammel has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Hammel was placed on inactive status on July 12, 2021, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Hammel has provided a letter from the State Bar certifying that Hammel
has now completed all CLE requirements for that reporting year, in accordance with Rule
13 of the CLE Rules.       The Petition states that Hammel is not currently subject to
disciplinary proceedings and has not committed any acts or omissions sanctionable under
the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Karen A. Hammel for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Munson shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this ?....-'-41ay of November, 2021.
    . 1i Ai ,t.11,
         Justices




2